Citation Nr: 1532126	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to eligibility for an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from May 1971 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of the Department of Veterans' Affairs (VA) Medical Center (VAMC) in Memphis, Tennessee.  In that decision, the VAMC denied entitlement to eligibility for an annual clothing allowance; a September 2013 letter notified the Veteran of the decision.  In September 2014, it was determined that clothing allowance was approved for a back brace.  

The issue of entitlement to eligibility for an annual clothing allowance based on use of Canadian crutches has been raised by the record in a September 2013 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: postoperative internal derangement of the right knee with degenerative joint disease; postoperative total left hip replacement with degenerative joint disease; depressive disorder; degenerative disc disease L5, S1 with scoliosis and low back pain; shortening of right leg; limitation of left knee flexion with arthritis; right hip degenerative joint disease; left knee instability; right hip condition secondary to postoperative internal derangement of the right knee with degenerative joint disease; left hip scar; and right knee surgical scar.

2.  The Veteran was provided a cane in March 2008 and a Koolflex orthosis for his right knee in November 2011.

3.  The evidence does not show that the Veteran currently has knee orthopedic appliances provided for his service-connected knee disabilities that tend to wear or tear his clothing as certified by the Chief Medical Director or designee.

4.  The medical evidence does not show that a manual wheelchair has been provided for service-connected knee, hip, or spine disabilities as certified by the Chief Medical Director or designee.

5.  The Veteran's cane is not a qualifying device for a clothing allowance and does not wear out or tear clothing as certified by the Chief Medical Director or designee.

6.  The claimed medications for blood pressure and pain control are oral medications and were not prescribed for a service-connected skin disability.


CONCLUSION OF LAW

The criteria for eligibility for an annual clothing allowance are not met.  38 U.S.C.A. §§ 1162, 5107(b) (West 2014); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran was provided with pre-adjudication notice of the evidence needed to substantiate his claim for eligibility for an annual clothing allowance by way of the "Application for Annual Clothing Allowance" form (VA Form 10-8678) that he submitted in July 2013.  An undated letter from the Chief of the VA Memphis Prosthetic Treatment Center appears to have been issued after receipt of the Veteran's July 2013 claim and before the next document in the claims file, which is dated September 12, 2013.  This undated letter to the Veteran satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board recognizes that if the undated VCAA letter was issued after the August 27, 2013 VAMC determination, the letter could not serve to provide legally compliant VCAA notice.  Mayfield v. Nicholson, 444 F.4 d 1328 (2006).  It should, however, have served to put the Veteran on notice as to what evidence was required and he has had ample time within which to submit additional evidence and argument.

To the extent that the Veteran may not have been provided with pre-adjudication notice of some of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  No such showing of prejudice has been made in this case.  The Veteran received actual notice of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide by way of the undated letter issued between July 2013 and September 12, 2013. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, pertinent service personnel records, all of the identified relevant post-service VA medical records, and lay statements.  The Veteran has not indicated that there are any additional records that VA should obtain on his behalf.  Also, there is no indication that any examinations or opinions would assist in substantiating entitlement to eligibility for an annual clothing allowance.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the clothing allowance claim in appellate status.

II. Criteria & Analysis

The Veteran contends that he is entitled to a clothing allowance as a result of medical appliances used for service-connected disabilities and for oral medications used for blood pressure and pain control.

A veteran is entitled to one annual clothing allowance per year when the following eligibility criteria are satisfied: (i) a VA examination or a hospital or examination report from a facility specified in 38 C.F.R. § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or (ii) the Undersecretary for Health or a designee certifies that, (A) the veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited, a wheelchair) which tends to wear or tear clothing.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(i), (ii)(A). 

Where a claim for a clothing allowance is based on medication use, an annual clothing allowance is payable if the Under Secretary for Health or a designee certifies that the medication was prescribed for a skin condition, which is due to a service-connected disability, and that the medication causes irreparable damage to the veteran's outergarments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(ii)(B).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran is service-connected for the following disabilities: postoperative internal derangement of the right knee with degenerative joint disease; postoperative total left hip replacement with degenerative joint disease; depressive disorder; degenerative disc disease L5,S1 with scoliosis and low back pain; shortening of right leg; limitation of left knee flexion with arthritis; right hip degenerative joint disease; left knee instability; right hip condition secondary to postoperative internal derangement of the right knee with degenerative joint disease; left hip scar; and right knee surgical scar.

In the present case, the Veteran reported in his July 2013 claim that he had applied for a wheelchair for his orthopedic disabilities at the Memphis VAMC in August 2012 and that he was prescribed a knee brace for his [right] knee replacement, a back brace for his low back disability, a cane for his right knee and left hip replacements, and blood pressure medication and "pain pills."

Regarding the claimed medications, the Veteran's blood pressure and pain medications are not prescribed for a skin condition; they are oral medications that do not cause irreparable damage to his outergarments.  Similarly, the Veteran does not require the use of a prosthesis or other orthopedic device to address loss or loss of use of the hands or feet as due to a service-connected disability.  Therefore, the Veteran is not entitled to a clothing allowance on the basis of use of these medications or due to any loss or loss of use of the hands or feet.

Thus, to qualify for entitlement to a clothing allowance, the Under Secretary for Health or designee must certify that the Veteran's reported prosthetics or orthopedic appliances, claimed as a knee brace, cane, and wheel chair, tend to wear or tear clothing.  The August 2013 determination detailed that "KOs" (Koolflex knee brace) are covered in fabric and not eligible, a cane is not eligible, there was no history of a wheelchair among the Veteran's VA treatment records, and oral medications are not eligible.  

VA treatment records reflect that a cane was prescribed in March 2008 and a Koolflex orthosis was prescribed for the Veteran's service-connected right knee in November 2011.

In the September 2013 decision letter, the VA Chief of Prosthetics and Sensory Aids Service, who is a subordinate and designated by the Under Secretary for Health to conduct evaluations on the impact of orthopedic and prosthetic appliances on clothing, determined that the Veteran's cane was a non-approved item for clothing allowance, and the medications, which were oral, were non-approved medications for stains and/or for non-service connected disabilities (such as hypertension).  The determination noted that "[b]races covered in fabric, braces with metal/plastic stays covered in fabric, appliances/devices with Velcro fasteners/stays do not cause wear and/or tear to clothing or outer garments."  The letter also indicated that a manual wheelchair had been approved for a clothing allowance.

In his September 2013 notice of disagreement, the Veteran reported that although he was approved for a manual wheelchair, he still had not been given a clothing allowance for it.

The Chief of Prosthetics and Sensory Aids Service reviewed the evidence again in February 2014 and issued a statement of the case the same month, explaining that there was no documentation of a wheelchair being provided, the knee braces provided do not tend to wear and tear clothing, canes are not a qualifying device, and there were no qualifying medications for a service-connected condition per the pharmacy.

Regarding the claim for a clothing allowance based on use of a manual wheelchair, treatment records from Memphis VAMC dated in May 2012 reflect that the Veteran's doctor agreed to try to help him get a motorized wheelchair and a power mobility consultation report reflects the Veteran's request for a scooter.  However, the Memphis VAMC treatment records do not document that a manual wheelchair was issued.  During his last in-person visit at the Memphis VAMC, the Veteran disclosed that he was moving to Little Rock.

A July 2013 new patient treatment note from the VA Central Arkansas Healthcare System (HCS) reflects the Veteran's report that he was issued a manual wheelchair and left it in Memphis when he moved.  During a September 2013 physical medicine rehabilitation consultation, he again reported that he has a "manual wheelchair when he has to go long distances."  A January 2014 physician note also indicated that the Veteran "has a manual wheelchair, which he really cannot use because his right knee will not bend."  Finally, during an August 2014 primary care visit, the Veteran requested a powered wheelchair due to hip and knee pain.  The physician explained that the Veteran was not qualified for a powered wheelchair and noted that he "has [a] manual wheelchair."

During VA knee, hip, spine, and aid and attendance examinations in January 2015, the Veteran reported regular or constant use of a cane for his knee, hip, and back disabilities, regular use of a knee brace, and use of walking crutches.  He did not report occasional, regular, or constant use of a wheelchair for his service-connected disabilities.

Based on the Veteran's report during VA examinations in January 2015 of the appliances used for his service-connected disabilities, which did not include a report of a wheelchair, and having reviewed the Veteran's treatment records from the Memphis VAMC and the VA Central Arkansas HCS, the Board finds that the records do not document that a manual wheelchair was issued.  The Central Arkansas records reflect the Veteran's report that he received a manual wheelchair from the Memphis VAMC (and that he left it in Memphis when he moved to Arkansas in 2013); however, the Memphis VAMC records do not reflect that he was provided with a manual wheelchair.  

In summary, there is no legal basis for entitlement to a clothing allowance.  The regulatory criteria are specific in their direction that, in a case such as the Veteran's (who experiences the need for a Koolflex knee brace to treat a service-connected disability for a purpose other than to treat loss or loss of use of the hands and feet), the determination as to eligibility for a clothing allowance must come from the Under Secretary for Health or his/her designee.  As that designee has specifically determined that certification eligibility is not met (i.e. that there is no wear and tear on clothing associated with the knee brace, there is supporting rationale for that determination, there is no record of a manual wheelchair being provided, and the claimed medications are not for a skin disability), the claim must be denied as a matter of law.  38 C.F.R. § 3.810(a).


ORDER

Entitlement to eligibility for an annual clothing allowance is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


